The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 08/04/2022.
4.	Claims 1-3, 5, 8, 10, 13, 21, 24-28, 31-34, 37-43, 61, and 63-64 are currently pending.
5.	Claims 33-34 have been withdrawn.
6.	Claims 1-3, 5, 8, 10, 13, 21, 24-28, 31-32, 37-43, 61, and 63-64 have been amended.
7.	Claims 4, 6-7, 9, 11-12, 14-20, 22-23, 29-30, 35-36, 44-60, and 62 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5, 8, 10, 13, 21, 24-28, 31-32, 37-43, 61, and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2016/0340781) in view of Zaech et al (US 2013/0196579) and Bartlett et al (US 2011/0146571).
Regarding claim 1:
Thomas teaches an apparatus for processing a substrate (substrate plasma processing apparatus, 300) [fig 1 & 0018], comprising: a processing chamber (vacuum chamber, 324) [fig 1 & 0018]; a shower head (showerhead assembly, 314) positioned within the processing chamber (324) [fig 1, 4 & 0018], the shower head (314) comprising: a first plenum (inner plenum, 250) [fig 4 & 0036]; a second plenum (edge plenum, 255) [fig 4 & 0036]; and a gas dispensing surface (face plate, 240) including: a first region of the gas dispensing surface (region housing 243) consisting of a first set of holes (first group of gas injection holes, 243) arranged in a first pattern (see fig 5B), the first set of holes (243) in communication with the first gas plenum (250) [fig 4, 5B & 0044]; a second region of the gas dispensing surface (region housing 244) consisting of a second set of holes (second group of gas injection holes, 244) arranged in a second pattern (see fig 5B), the second set of holes (244) in fluid communication with the second plenum (255), wherein the second region (region housing 244) forms a ring (see fig 5B) around the first region (region housing 243) [fig 4, 5B & 0044]; and a ring shaped space (space between region housing 243 and region housing 244) provided between the first region (region housing 243) and the second region (region housing 244), wherein the first pattern, the second pattern and the ring shaped space are all concentric (see fig 5B) [fig 5B & 0044]; a first supply (first gas source, 362a) of a first gas (first gas) in fluid communication with the first plenum (250) [fig 3B & 0034]; and a second supply (second gas source, 362b) of a second gas (second gas) in fluid communication with the second plenum (255) [fig 3B & 0034].
Although Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given process to be performed [0044], Thomas does not specifically teach the first pattern being a first Vogel spiral pattern, wherein the first set of holes has a first uniform density; the second pattern being a second Vogel spiral pattern, wherein the second set of holes has a second uniform density, wherein the first Vogel spiral pattern is different from the second Vogel spiral pattern.
Zaech teaches a first set of holes (radially inner holes of 20/24/28) arranged in a first Vogel spiral pattern (see fig 1), wherein the first set of holes (radially inner holes of 20/24/28) has a first uniform density (see fig 1) [fig 1 & 0003, 0020-0021]; a second set of holes (radially outer holes of 20/24/28) arranged in a second Vogel spiral pattern (see fig 1), wherein the second set of holes (radially outer holes of 20/24/28) has a second uniform density (see fig 1), wherein the first Vogel spiral pattern (radially inner holes of 20/24/28) is different from the second Vogel spiral pattern (radially outer holes of 20/24/28) [fig 1 & 0003, 0020-0021].
Thomas and Zaech are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005].
Thomas modified by Zaech does not specifically teach the first uniform density is different than the second uniform density.
Although Bartlett does not specifically disclose the claimed arrangement of the first set of holes and second set of holes, Bartlett teaches the arrangement and density of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Bartlett teaches a first uniform density is different than a second uniform density (holes 406 may form various patterns with uneven distribution, such as being more densely packed around the edges than in the middle of the face plate or vice versa) [fig 4B & 0048].
Modified Thomas and Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of modified Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. 
Regarding claims 2-3:
Thomas does not specifically teach the first Vogel spiral pattern is a Vogel spiral or an approximation of the Vogel spiral and the first set of holes are spaced along the Vogel spiral or the approximation of the Vogel spiral; wherein the approximation means one or more holes among the first set of holes of the first Vogel spiral pattern are offset from one or more points defined by the Vogel spiral by 1/10 of an inch or less.
Zaech teaches the first Vogel spiral pattern is a Vogel spiral or an approximation of the Vogel spiral (see fig 1) and the first set of holes (radially inner holes of 20/24/28) are spaced along the Vogel spiral or the approximation of the Vogel spiral (see fig 1) [fig 1 & 0003, 0020-0021].
Furthermore, although Bartlett does not specifically disclose the claimed arrangement of the first set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Thomas and Zaech/Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. 
Regarding claim 5:
Thomas does not specifically teach the first set of holes are arranged along a first Vogel spiral or a first approximation of the first Vogel spiral and the second pattern of holes is arranged along a second Vogel spiral or an approximation of the second Vogel spiral.
Zaech teaches the first set of holes (radially inner holes of 20/24/28) are arranged along a first Vogel spiral or a first approximation of the first Vogel spiral (see fig 1) and the second pattern of holes (radially outer holes of 20/24/28) is arranged along a second Vogel spiral or an approximation of the second Vogel spiral (see fig 1) [fig 1 & 0003, 0020-0021].
Furthermore, although Bartlett does not specifically disclose the claimed arrangement of the first set of holes and second set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Thomas and Zaech/Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048].
Regarding claim 8:
Thomas does not specifically teach the first set of holes arranged in the first Vogel spiral pattern is not bilaterally symmetric.
Zaech teaches a first set of holes (radially inner holes of 20/24/28) arranged in the first Vogel spiral pattern is not bilaterally symmetric (see fig 1) [fig 1 & 0003, 0020-0021].
Furthermore, although Bartlett does not specifically disclose the claimed arrangement of the first set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Thomas and Zaech/Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. 
Regarding claim 10:
	Thomas teaches the first region (region housing 243) is provided in an inner region (see fig 5B) and the second region (region housing 244) is provided in an outer region of the gas dispensing surface (see fig 5B) [fig 5B & 0044].
Regarding claim 13:
	Modified Thomas (Bartlett) teaches the first set of holes have a smaller diameter and are more dense relative to the second set of holes on the gas dispensing surface (hole sizes may increase further away from the gas feed line 310 and being more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048].
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes and the second set of holes (first and second spiral patterns, respectively), modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [Bartlett - 0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 21:
Although taught by the cited prior art, the claim limitations “wherein the first gas and the second gas are: different gases; or a same gas” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 24:
Thomas teaches a flow rate controller (controller, 162) arranged to control a flow rate of the first gas provided to the first plenum (controls flow rates of precursors) [0023].
Regarding claim 25:
Thomas teaches a first pressure controller (controller, 162) configure to control a pressure of the first gas in the first plenum (controls pressures of the vacuum chamber) [0023].
Regarding claim 26:
Thomas teaches an apparatus for processing a substrate (substrate plasma processing apparatus, 300) [fig 1 & 0018], comprising: a processing chamber (vacuum chamber, 324) [fig 1 & 0018]; and a shower head (showerhead assembly, 314) provided in the processing chamber (324) [fig 1, 4 & 0018], the shower head (314) including: a first region (region housing 243) consisting of a first set of holes (first group of gas injection holes, 243) arranged in a first pattern on a gas dispensing surface of the shower head (see fig 5B) [fig 4, 5B & 0044]; a first plenum (inner plenum, 250) arranged to supply a first gas to the first set of holes (243) [fig 4, 5B & 0036, 0044]; and a second region (region housing 244) consisting of a second set of holes (second group of gas injection holes, 244) arranged in a second pattern on the gas dispensing surface of the shower head (see fig 5B), wherein the second region (region housing 244) forms a ring (see fig 5B) around the first region (region housing 243) [fig 4, 5B & 0044]; a ring shaped space (space between region housing 243 and region housing 244) provided between the first region (region housing 243) and the second region (region housing 244), wherein the first pattern, the second pattern and the ring shaped space are all concentric (see fig 5B) [fig 5B & 0044] and a second plenum (edge plenum, 255) arranged to supply a second gas to the second set of holes (244) [fig 4, 5B & 0036, 0044].
Although Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given process to be performed [0044], Thomas does not specifically teach the first set of holes arranged in a first Vogel spiral pattern on a gas dispensing surface of the shower head, wherein the first set of holes has a first uniform density; the second set of holes arranged in a second Vogel spiral pattern on the gas dispensing surface of the shower head, wherein the second set of holes has a second uniform density, wherein the first Vogel spiral pattern is different than the second Vogel spiral pattern.
Zaech teaches a first set of holes (radially inner holes of 20/24/28) arranged in a first Vogel spiral pattern (see fig 1), wherein the first set of holes (radially inner holes of 20/24/28) has a first uniform density (see fig 1) [fig 1 & 0003, 0020-0021]; a second set of holes (radially outer holes of 20/24/28) arranged in a second Vogel spiral pattern (see fig 1), wherein the second set of holes (radially outer holes of 20/24/28) has a second uniform density (see fig 1), wherein the first Vogel spiral pattern (radially inner holes of 20/24/28) is different from the second Vogel spiral pattern (radially outer holes of 20/24/28) [fig 1 & 0003, 0020-0021].
Thomas and Zaech are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005].
Thomas modified by Zaech does not specifically teach the first uniform density is different than the second uniform density.
Although Bartlett does not specifically disclose the claimed arrangement of the first set of holes and second set of holes, Bartlett teaches the arrangement and density of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Furthermore, Bartlett teaches a first uniform density is different than a second uniform density (holes 406 may form various patterns with uneven distribution, such as being more densely packed around the edges than in the middle of the face plate or vice versa) [fig 4B & 0048].
Modified Thomas and Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of modified Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048].
Regarding claims 27-28:
	Thomas teaches the first region (region housing 243) is an inner region (see fig 5B) and the second region (region housing 244) is an outer region of the gas dispensing surface of the shower head (see fig 5B) [fig 5B & 0044]; wherein the inner region (region housing 243) and the outer region (region housing 244) are concentric (see fig 5B) [fig 5B & 0044].
Regarding claims 31-32:
	Modified Thomas (Bartlett) teaches first size of the first set of holes is different than a second size of the second set of holes (hole sizes may increase further away from the gas feed line 310) [Bartlett- 0048]; and wherein a first density of the first set of holes is different than a second density of the second set of holes (holes may be more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048].
Regarding claim 37:
Although taught by the cited prior art, the claim limitations “wherein the first gas and the second gas are either: the same gas; or different gases” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 38:
Thomas teaches the first plenum (inner plenum, 250) is a chamber in fluid communication with the first set of holes (243) respectively [fig 4 & 0036].
Regarding claim 39:
Thomas teaches the first plenum (inner plenum, 250) includes a set of tubes (221/278) in fluid communication with the first set of holes (243) respectively [fig 4 & 0034, 0036].
Regarding claim 40:
Thomas teaches a flow rate controller (controller, 162) capable of individually controlling a flow rate of the first gas and the second gas into the first plenum and the second plenum respectively (controls flow rates of precursors) [0023].
Regarding claim 41:
Thomas teaches a first pressure controller (controller, 162) capable of individually controlling pressure of the first gas and the second gas in the first plenum and the second plenum respectively (controls pressures of the vacuum chamber) [0023].
Regarding claim 42:
Thomas does not specifically teach the first set of holes and the second set of holes are not bilaterally symmetric.
Zaech teaches a first set of holes (radially inner holes of 20/24/28) and a second set of holes (radially outer holes of 20/24/28) are not bilaterally symmetric (see fig 1) [fig 1 & 0003, 0020-0021].
Furthermore, although Bartlett does not specifically disclose the claimed arrangement of the first set of holes and second set of holes, Bartlett teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes and second set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Thomas and Zaech/Bartlett are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of each of the first set of holes and second set of holes of Thomas with the arrangement of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement and density of the first set of holes and second set of holes of Thomas to be optimized, as in Bartlett, to achieve the desired film uniformity, film profile, and process gas parameters [Bartlett - 0048]. 
Regarding claims 43:
Thomas does not specifically teach the first Vogel spiral pattern approximates a Vogel spiral where one or more holes among the first set of holes are offset from points defined by the Vogel spiral by 1/10 of an inch or less.
Although modified Thomas does not specifically disclose the claimed arrangement of the first set of holes, modified Thomas (Bartlett) teaches the arrangement of holes (distribution of holes 406) is a result-effective variable [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the first set of holes through routine experimentation in order to achieve the desired film uniformity, film profile, and process gas parameters [0048]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 61 and 63:
	Modified Thomas (Bartlett) teaches the first uniform density is less than the second uniform density (holes may be more densely packed around the edges than in the middle of the face plate or vice versa) [Bartlett – 0048]. 
Regarding claim 64:
	Thomas teaches the first pattern does not intersect the second pattern (see fig 5B) [fig 5B & 0044].
Thomas does not specifically teach the first pattern being a first Vogel spiral pattern and the second pattern being a second Vogel spiral pattern.
Zaech teaches a first set of holes (radially inner holes of 20/24/28) arranged in a first Vogel spiral pattern (see fig 1) and a second set of holes (radially outer holes of 20/24/28) arranged in a second Vogel spiral pattern (see fig 1) [fig 1 & 0003, 0020-0021].
Thomas and Zaech are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the pattern of each of the first set of holes and second set of holes of Thomas with the pattern of Zaech to achieve advantageous surface utilization and uniform distribution [Zaech – 0005].

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 07/06/2022, with respect to the rejection of claim(s) 1-3, 5, 8, 10, 13, 21, 24-28, 31-32, 37-43, 61, and 63-64 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that none of the references teach concentric Vogel spiral patterns. 
	In response, it is noted that the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Specifically, Thomas teaches concentric patterns with a ring shaped space disposed between (see fig 5B). Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given process to be performed [0044]. Furthermore, Zaech teaches Vogel spiral patterns to achieve advantageous surface utilization and uniform distribution [Zaech – fig 1 & 0005]. Therefore, it would be obvious to modify the patterns of 243 and 244 for said reasons. It is noted that such a modification results in the claimed structure. 
	Applicant argues that the design of Zaech is not a Vogel spiral pattern because it is offset from the center point 34 of the structural unit 10. 
	In response, it is noted that a Vogel spiral pattern need not originate at a center point. This line of argument makes no sense. The pattern is still the exact same regardless of where the pattern is located. A Vogel spiral has a golden angle which is approximated by ratios of Fibonacci numbers. This is exactly what is described in Zaech [0025]. Moreover, figure 1 of Zaech clearly depicts a “Vogel spiral”.
	Applicant states that it is unclear how the same holes 20/24/28 can both be an inner Vogel spiral pattern and a different outer Vogel spiral pattern.
	In response, it is noted that examiner is not referring to the same holes. Many different holes have the same label of 20/24/28. The central holes have been interpreted to be the inner Vogel spiral pattern and the peripheral holes have been interpreted to be the outer Vogel spiral pattern [see Zaech – fig 1].
	Applicant argues that Zaech is in a different field than Thomas because the hole pattern is for a grinding wheel.
	In response, it is noted that hole pattern is formed in a “structural unit” which may be a shower head [Zaech – 0003]. As such, Zaech is considered to be in the same field of endeavor.
	The remainder of the arguments broadly state that the references fail to teach specific limitations without explaining why said references fail to teach said limitations. As such, the body of the rejection above fully addresses all of the limitations set forth in the claims.
13.	The declaration under 37 CFR 1.132 filed 07/06/2022 is insufficient to overcome the rejection of claims 1-3, 5, 8, 10, 13, 21, 24-28, 31-32, 37-43, 61 based upon Thomas (US 2016/0340781) in view of Zaech et al (US 2013/0196579) and Bartlett et al (US 2011/0146571) as set forth in the last Office action.
Regarding declaration 6:
	This declaration amounts to opinion evidence [MPEP 706.01(c)(III)]. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Specifically, Zaech discloses the hole pattern is formed in a “structural unit” which may be a shower head [Zaech – 0003]. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding declaration 7:
	This declaration amounts to opinion evidence [MPEP 706.01(c)(III)]. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Specifically, Thomas broadly discloses that gas injection hole patterns, areal gas injection hole density, and dimensions of 243 and 244 can be predetermined for a given process to be performed [0044]. Furthermore, Zaech teaches Vogel spiral patterns to achieve advantageous surface utilization and uniform distribution [Zaech – fig 1 & 0005]. Therefore, it would be obvious to modify the patterns of 243 and 244 to be Vogel spiral patterns for said reason. Moreover, it is noted that a Vogel spiral pattern need not originate at a center point. The pattern is still the exact same regardless of where the pattern is located. A Vogel spiral has a golden angle which is approximated by ratios of Fibonacci numbers. This is exactly what is described in Zaech [0025]. Moreover, figure 1 of Zaech clearly depicts a “Vogel spiral”. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718